Title: To Alexander Hamilton from William Short, 30 March 1793
From: Short, William
To: Hamilton, Alexander



Aranjuez [Spain] March 30. 1793
Sir

I recieved yesterday from the commissioners at Amsterdam a letter dated the 26th. of february. It came by the way of England & Lisbon, the communication by post between Holland & France being intercepted. They had not therefore recieved the letters I had written to them by that route & they had not had time to have recieved such as had been written to them by precaution by the way of Lisbon. Their letter to me was merely to confirm the contents of that which they wrote to you the same day, & of which they inclosed me a copy, shewing that there is no possibility of making a loan at this time at Amsterdam for any power whatever.
This unexpected situation of affairs will have rendered their not recieving my letters, of no consequence as they were only to authorize them to open a loan, with an augmentation of interest if necessary. As neither the commissioners or any person on earth could have foreseen this so as to have given you notice of it on time, I fear it may be attended with very serious consequences. My former letters stated to you the disadvantages I apprehended from the U.S. being forced on the market at this time, but I never contemplated the impossibility of their making a loan on increasing the rate of interest. I hoped however rather than do this you could make provision for the monies wanted either by leaving a part of the money which was on hand or by remittances from home. When I left Holland considerable sums remained on hand which have been absorbed by your draughts that arrived afterwards.
Hoping at that time that means would be taken for preventing the necessity of increasing the rate of interest I did not consider myself authorized to leave a power with the commissioners to do it, & particularly as there seemed no such urgent necessity at that time, from the interval subsisting between that period & the 1st of June—from the facility which the greater part being a re-imbursement seemed to give—& above all from my hope that you would on knowing I had left that country, authorize the minister at Paris or London to act therein.
I have written to the commissioners long ago to desire them to correspond with these gentlemen on the subject & to them, asking them to give their aid & counsel. I have pressed the commissioners also by all the means in my power to make their personal exertions on this unexpected crisis—which I have been the more founded in doing, as they themselves had represented to me against transferring the loans elsewhere, the advantage of concentrating them in the same houses of great capital, on account of the assistance they could give in any emergency. I hope they will do whatever is in their power, as well from this consideration as motives of their own interest.
They suggest in their last letter (of Feb. 26) my making use of every discretional power I may have to provide them with funds & particularly by directing remittances to be made them from the correspondents in London of the bank of the United States. I have informed them that I had no other power than that of making loans & that as to the correspondents of the bank they were not known to me even by name. Whatever can be done by the means or by the exercise of any other discretional power I trust will be done by Mr. Pinckney & Mr. Morris. I do not venture to hope that you will have time to have furnished funds so early as the 1st. of June, from the date of their letter informing you that their market must not be looked to. I observe in their letter to you, they state the situation in Holland as the cause of this—if that be the only cause we may consider the market as again open to us from the late events in that quarter & of which you will unquestionably have been informed. But it should not be relied on exclusively until the experiment shall have been made. You will receive from them much earlier information than from me on all these subjects. In the present situation of Europe, communication between Amsterdam & this place is as precarious & almost as dilatory as between Amsterdam & America.
This letter will be sent both by Cadiz & Lisbon, the mode which I used of forwarding to you my late letters of Feb. 4th. 25th. 29th & March 22d. The last letter which I have recieved from you was Dec. 31. acknowleging the reciept of mine to Oct 9 inclusively, & observing that time did not permit you to enter into any discussion upon the contents.
I have the honor to be most respectfully   Sir,   your most obedient & most humble servant

W: Short
The HonbleAlexander Hamilton Secretary of the Treasury.

